DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. The instant application is a CON of 15/804,989, now U.S. Patent No. 10,785,968, which is a DIV of 14/072,626, now U.S. Patent No. 9,901,082.
2. Claims 25-36 are examined in the instant application.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27 is not grammatically correct. The word “is” should be deleted.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  claim 30 is not grammatically correct. The word “is” should be deleted.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  claim 33 is not grammatically correct. The word “is” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-33, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
 a method of screening a candidate agent for the ability to treat a hematopoietic cancer, the method comprising, 
(a) contacting a genetically modified Rag2-/- IL-2rgnull immunodeficient mouse with a candidate agent, wherein the genetically modified mouse comprises a genome comprising a nucleic acid encoding human IL-6, wherein the nucleic acid encoding human IL-6 replaces the endogenous mouse IL-6 gene at the endogenous mouse IL-6 gene locus, and wherein the nucleic acid encoding human IL-6 is operably linked to the endogenous mouse IL-6 promoter, and an engraftment of human hematopoietic cancer cells; and 
(b) comparing the viability and/or proliferative rate of human hematopoietic cancer cells in the contacted mouse of step (a) to the viability and/or proliferative rate of human hematopoietic cancer cells in a genetically modified Rag2-/- IL-2rgnull immunodeficient mouse that comprises a genome comprising a nucleic acid encoding human IL-6, wherein the nucleic acid encoding human IL-6 replaces the endogenous mouse IL-6 gene at the endogenous mouse IL-6 gene locus, and wherein the nucleic acid encoding human IL-6 is operably linked to the endogenous mouse IL-6 promoter, and is engrafted with human hematopoietic cancer cells but not contacted with candidate agent, 
wherein a decrease in the viability and/or rate of proliferation of the human hematopoietic cancer cells in the contacted mouse is indicative of the ability of the candidate agent to treat the hematopoietic cancer,
does not reasonably provide enablement for using any species of immunodeficient mouse.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses engrafting human hematopoietic cancer cells into any species of immunodeficient mouse.
	Whereas the nature of the invention is an immunodeficient Rag2-/- IL-2rgnull which expresses human IL-6 from the endogenous mouse IL-6 locus and comprises engraftment of human hematopoietic cancer cells, as set forth below the art does not enable any species of immunodeficient mouse for the engraftment of human hematopoietic cancer cells.
	Working Examples
The specification teaches that:
“Humanized IL-6 knock-in mice were generated by replacing 6.8 kb of the murine IL-6 gene locus with a 4.8-kb human IL-6 gene sequence containing exons 1 through 5 including 3' untranslated region of the human IL-6 gene.” (pg. 55 lines 5-7).
“To generate a mouse comprising hIL-6 and lacking Rag2 and Il2rg, correctly targeted ES cells are identified, and are introduced into preimplantation embryo using techniques known in the art.
Humanized IL-6 KI mice were then backcrossed to generate mice lacking Rag2 and Il2rg and expressing hIL-6, and crossed to mice expressing a human SIRPa transgene” (pg. 57 lines 16-20). 
These mice were then crossed with mice expressing human TPO, human IL-3, human GM-CSF, human M-CSF to generate a Rag2-/- γc-/- hSIRPa+ TPOh/h Mcsf h/h IL-3/Gmcsfh/h IL-6h/h mouse.
The specification continues to teach that Rag2-/- IL2γc-/- hSIRPa+ TPOh/h Mcsf h/h IL-3/Gmcsfh/h IL-6h/h mice were able to successfully engraft with primary human multiple myeloma cell and cells of human multiple myeloma cell lines, whereas immunodeficient mice that do not express human IL-6 i.e. Rag2-/- IL2γc-/- mice were not able to do so (pg. 57 lines 27-31 bridge pg. 39 lines 1-3 and Example 1).
However, while the specification was able to successfully generate a humanized immunodeficient Rag2-/- IL2rgnull transgenic mouse which could successfully engraft primary human multiple myeloma cell and cells of human multiple myeloma cell lines, the breadth of immunodeficient mouse as embraced by the claims would raise an issue of unpredictability since the claims require the engraftment of human hematopoietic cancer cells into any species of immunodeficient mouse.
Specifically, the instant specification has not taught an immunodeficient mouse, other than a Rag2-/- IL2rgnull mouse, that expresses human IL-6 and successfully engrafts human hematopoietic cancer cells. Importantly the uses of the recited genetically modified mouse are contemplated to be engraftment of human cells such as hematopoietic cancer cells in mice that express IL-6 and a variety of other cytokines such as IL-3, TPO, GM-CSF and M-CSF (pg. 60 lines 20-31 and Example 2). 
However, while Applicant has successfully engrafted human hematopoietic cells in a Rag2-/- IL2rgnull mouse immunodeficient model wherein said mouse expresses human IL-6, this does not enable the breadth of immunodeficient mice as claimed.
Teachings in the Art
The art teaches that immunodeficient mouse models function differently depending on their genetic modification. This is significant since Applicant is engrafting human hematopoietic cancer cells and thus the art teaches below that the strain of immunodeficient mouse will directly impact the success of any engraftment of human hematopoietic cancer cells.
For example, The Jackson Laboratory (2022) teaches a comparison of a variety of immunodeficient mouse models and specifically the immune cells that remain or are eliminated depending on the genetic modifications made. In this regard, models such as CBySmn.CB17-Prkdcscid , B6.129S7-Rag1tm1Mom, J:NU and NU/J all have dendritic cells, macrophages and NK cells present. However, the skilled artisan would find that intact immune cells such as NK cells would raise issues of enablement, particularly, when engrafting human cancer cells.
Figueiredo-Pontes et al. (2021, Stem Cell Reports, Vol. 16, pgs. 1999-2013) teaches “that NK cells impair HSC function in culture and in vivo. Our results demonstrated
that NK cells from the graft negatively influence HSC engraftment and hematopoietic recovery upon BM transplantation” (pg. 2000 col. 1 last parag. bridge col. 2 line 1).
	Figueiredo-Pontes continues to teach that NK cells affect murine HSC repopulation capacity in vivo and negatively affect human CD34+ cells in vivo (pg. 2000 col. 2 last parag. bridge pg. 2002).
	Figueiredo-Pontes continues to teach that “we evaluate the influence of donor natural killer (NK) cells on HSC fate, concluded that NK cells negatively affect HSC frequency and function, and identified interferon-gamma (IFNγ) as a potential mediator. Interestingly,
improved HSC fitness was achieved by NK cell depletion from murine and human donor infusions or by blocking IFNγ activity. Thus, our data suggest that suppression of inflammatory signals generated by donor innate immune cells can enhance engraftment and hematopoietic reconstitution during HSCT, which is particularly critical when limited HSC numbers are available and the risk of engraftment failure is high.” (Abstract lines 4-9).
	Specifically, regarding the cancer cells in an immunodeficient mouse of the claimed invention, Kalberer et al. (2003, Blood, Vol. 102(1), pgs. 127-135) teaches (emphasis added) that “Human natural killer (NK) cells comprise approximately 10% of peripheral blood (PB) lymphocytes and are characterized phenotypically by the expression of CD56 and the lack of CD3 cell surface antigens.1 They are important effectors of the innate immune system and contribute to the first line of defense against infections and malignancy.2 In contrast to T lymphocytes, NK cells are able to kill cancer and virus-infected target cells without the need for prior antigen stimulation” (pg. 127 col. 1 parag. 1 lines 1-8).
The skilled artisan would find that an immunodeficient mouse model such as athymic nude mice would be unpredictable since they have high cytotoxic activity of NK cells (Budzynski et al., 1994, Immunopharmacol. Immunotoxicol., Vol. 16(3), Abstract).
Conclusion
	Thus, the skilled artisan would find that any immunodeficient mouse model that retains NK cell function such as CBySmn.CB17-Prkdcscid , B6.129S7-Rag1tm1Mom, J:NU and NU/J would be unpredictable to practice the claimed invention since the claimed method requires the successful engraftment of human hematopoietic cancer cells, which as the art teaches above, NK cells are particularly cytotoxic against. If the human hematopoietic cancer cells of the claimed invention cannot be engrafted, then the skilled artisan could not screen a candidate agent for the ability to treat a hematopoietic cancer as embraced by the claims.
	Accordingly, the skilled artisan would require an undue amount of experimentation without a predicable degree of success to practice the claimed invention for its entire breadth and thus limiting the claimed invention to the scope set forth above is proper.
Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632